PER CURIAM.
Plaintiff sues for commissions alleged to have been earned by him as salesman under a written agreement beginning September 18, 1914. He disclaimed recovery upon orders from customers given prior to that time.
Although the learned trial judge below, over the objection of defendant, submitted to the jury the question whether plaintiff had earned commissions on two orders, known as the Sears-Roebuck and Smythc orders, the evidence is conclusive that these orders were given to and received by the defendant prior to the plaintiffs employment under the written agreement mentioned.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event, unless within five days after the entry and notice thereof of this order in the City Court the plaintiff will stipulate to reduce the judgment to the sum of $965.20, with costs in the court below, in which event the judgment, as so modified, will be affirmed, without costs in this court.